DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 15 September 2021 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 15 September 2021.  
Claims 1–17 and 19–21 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–17 and 19–21 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claims 2–17 and 19–21 contain language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 2–17 and 19–21 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1–17 and 19–21 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Delany et al. (US 2002/0156879 A1) (“Delany”), in view of Watson et al. (U.S. 2005/0125405 A1) (“Watson”), which incorporates by reference Neely et al. (US 2004/0070593 A1) (“Neely”) (see Watson, [0001]).
As per claim 1, Delany discloses a non-transitory computer-readable medium embodying a file service executable by at least one computing device, wherein the file service, when executed, causes the at least one computing device to at least:


obtain a file request comprising a file object identifier of a particular file, wherein the file object identifier is a URI comprising one of the at least one content-manager-specific URI prefix specified in the policy ([0116] [0118]);
map the file object identifier to a storage object identifier ([0015] “translates, or maps, the URL into a file system’s name space and locates the matching resource”); and
update the user interface to provide access to the particular file ([0115] “resource is then returned to the browser”; [0117] “If the user is authorized, the user is granted access to the resource”), wherein the storage object identifier is transmitted to a data storage service that provides access to a storage object for the particular file based at least in part on the storage object identifier (note: “wherein” clause can be interpreted as intended result, i.e., not a function achieved through executing claimed “file service executable”).
1; and generate a user interface comprising a single hierarchy that shows the plurality of files.
Watson teaches a plurality of files comprising a purchased file and a rented file; and generate a user interface comprising a single hierarchy that shows the plurality of files (fig. 2, [0073]–[0075], [0108]–[0109], fig. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to include purchased/rented files in Delany, to accommodate user preferences for spending on media items and include in the web server access to purchased files and rented files, as in Watson, and to modify Delany to include generating a user interface, as in Watson, in order to display to the user media items associated with their account or identity profile.
As per claim 2, Delany and Watson/Neely further teach the non-transitory computer-readable medium of claim 1, wherein the file service, when executed, causes the at least one computing device to at least update, the storage object identifier to specify an updated network address, wherein the hierarchy shows the plurality of files is unaffected (Delany, fig. 64; Watson [0058] [0067]).
As per claim 3, Delany and Watson/Neely further teach the non-transitory computer-readable medium of claim 1, wherein the file service, when executed, causes the at least one computing device to at least move, based at least in part on a user input, a location of the 
As per claim 4, Delany and Watson/Neely further teach the non-transitory computer-readable medium of claim 1, wherein the file service, when executed, causes the at least one computing device to at least store a table that maps a plurality of file object identifiers to a corresponding plurality of data object identifiers, wherein the file object identifier is mapped to the storage object identifier based at least in part on the table (Delany, fig. 64).
Claims 5–17 and 19–21  contain language similar to claims 1–4 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 5–17 and 19–21  are also rejected under 35 U.S.C. § 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This language is being addressed with prior art for compact prosecution purposes only, as such language is merely a nonfunctional description of the files, and therefore not afforded any patentable weight.